OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Defendant Isham Moore failed to establish that his attorney provided ineffective assistance because of her failure to request a justification charge. There are sound strategic reasons for counsel’s decision not to request such a charge. And even if this were not the case, defendant cannot show that he was entitled to a justification charge under any favorable interpretation of the testimony presented at trial.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.